UNITED STATES COURT OF APPEALS
                                     for the Fifth Circuit



                                             No. 95-30091



                                    BERTNEY LANGLEY, et al.

                                                                Plaintiffs-Appellants,

                                               VERSUS

                                     JAY DARDENNE, Senator,

                                            Intervenor Plaintiff-Appellant,


                                   EDWIN W. EDWARDS, et al.,

                                                                Defendants-Appellees.



                           Appeal from the United States District Court
                              For the Western District of Louisiana
                                           (94-1953)


                                           January 12, 1996

Before DAVIS AND PARKER, Circuit Judges; BUNTON, * District Judge.

PER CURIAM:1

         Six members of the Coushatta Tribe of Louisiana and one Louisiana state senator brought

suit against the Secretary of the Department of the Interior; Edwin W. Edwards, Governor of the

State of Louisiana; and Harold Monteau, Chairman of the National Indian Gaming Commission,

seeking declaratory and injunctive relief which would prevent casino gaming on the Coushatta tribal



   *
       District Judge of the Western District of Texas, sitting by desingation.
  1
     Pursuant to Local Rule 47.5, the court has determined that this opinion should not be published
and is not precedent except under the limited circumstances set forth in Local Rule 47.5.4.

                                                    1
lands.

         The District Court, Honorable Edwin F. Hunter presiding, dismissed Plaintiffs' complaint

holding that the Plaintiffs did not have standing to challenge the tribal gambling compact entered

pursuant to the Indian Gaming Regulatory Act ("IGRA"). We think the District Court was correct.

         We review de novo a District Court's standing determination, employing an approach that,

in practice, differs little from that used to review mo tions to dismiss under Federal Rule of Civil

Procedure 12(b)(6). In conducting our review, we are obliged to accept as true all material

allegations of the complaint, and construe the complaint in favor of the complaining party. Warth v.

Seldin, 422 U.S. 490, 501. The issue here is whether Plaintiffs have standing to pursue their claim

in federal court under the IGRA. Standing is the determination of whether a specific person is the

proper party to bring a particular matter to the Court for adjudication. Erwin Chemerinsky, Federal

Jurisdiction § 2.3 at 48 (1989).

         The IGRA was passed to establish a statutory framework for the regulation of Indian gaming.

25 U.S.C. §§ 2701-2721. Specifically, the Act provides that:

         Indian tribes have the exclusive right to regulate gaming activity on Indian lands if
         gaming activity is not specifically prohibited by Federal law and is conducted within
         a State which does not, as a matter of criminal law and public policy, prohibit such
         gaming activity.

25 U.S.C. § 2701(5).

         For a party to sue for declaratory and injunctive relief on the grounds that the Secretary's

decision to place property into trust for the purpose of gaming was arbitrary and contrary to law and

alleging that the State of Louisiana was without the statutory or legal authority to enter into the

gaming compact, the party must first have legal standing. For the Appellants to have standing, they

must meet three requirements:

         1) the plaintiff must have suffered an 'injury in fact' --an invasion of a legally
         protected interest--and such injury must be concrete and particularized, and actual or
         imminent as opposed to merely hypothetical or conjectural;

         2) there must be a causal connection between the injury and the conduct of which the
         plaintiff complains, that is, the injury must be 'fairly traceable' to the challenged action
         of the defendant and not the result of the actions of some third party; and

                                                      2
        3) it must be likely, rather than merely speculative, that the injury will be redressed
        by a favorable decision.

Lujan v. Defenders of Wildlife, -- U.S. --, --, 112 S. Ct. 2130, 2136 (1992).

        The Appellants can be grouped into two categories for determining standing. The six

members of the Coushatta Tribe are one class of Appellants. Louisiana State Senator Jay Dardenne

is a separate class. The tribe members will be discussed first.

                                       A. The Tribal Appellants

        In Willis v. Fordice, No. 94-60299, slip op. 3, (5th Cir. 1995), we held that individual tribal

members who disagree with the tribe's decision to bring gaming to the reservation do not have

standing to assert his or her claims in federal court. The appellant in Willis alleged that the opening

of a casino on tribal lands would "cause damage to his tribal homeland by increasing crime and

altering the community 'in a manner hostile to his traditional and religious beliefs.'" Further, appellant

claimed that the casino would attract competitors to threaten his Indian novelty shop. Like Willis,

the Appellant tribal members alleged that the opening of the casino on tribal lands would result in

a"diminution of the aesthetics of the tribal homeland with a threat to the continued viability of their

cultural heritage." This alleged injury, like that in Willis, does not meet the Lujan injury requirement.

The injury Appellants claim is not a direct economic injury as it was in the cases that have allowed

individual t ribal members to litigate claims under the IGRA. See United States Ex Rel. Mosay v.

Buffalo Bros. Mgmt. 20 F.3d 739 (7th Cir. 1995), cert denied, 115 S. Ct. 185 (1994); Maxam v.

Lower Sioux Indian Comm., 829 F. Supp. 277 (D. Mn 1993); Ross v. Flandreau Santee Sioux Tribe,

809 F. Supp. 738 (D. S.D. 1992). Furthermore, insomuch as t he Appellants allege a "procedural

injury" as a result of not having gaming established on the reservation in accord with the procedures

of the IGRA, the presence of a "procedural injury" will not cure the absence of a direct injury. See

Lujan 112 S. Ct. at 2142. Because the tribal Appellants have not satisfied Willis' particularized harm

requirement nor established that they have a legally pro tected right to be free from gambling, and

Appellants have not met the first prong of the Lujan test, it is this Court's opinion that the tribal

Appellants lack standing to pursue their action.

                                                    3
                                    B. Louisiana State Senator

        State senator Jay Dardenne intervened in this action pursuant to Rule 24 of the Federal Rules

of Civil Procedure. It is unclear from the Magistrate Judge's order granting intervention whether

Dardenne was allowed to intervene as a matter of right, or under the permissive intervention rules.

In any event, an intervenor may not continue a suit in the absence of the original party without

showing that he fulfills the standing requirements of Article III. Rohm & Hass Texas, Inc. v. Ortiz

Bros. Insulation, Inc., 32 F.3d 205, 208 n.6 (5th Cir. 1994).

        Senator Dardenne argues that he has standing to maintain this suit because it is necessary to

protect the effectiveness of his right to vote in the state legislature on whether to permit gaming at

the casino site. State legislators have standing to challenge official actions in certain limited

circumstances. Korioth v. Briscoe, 523 F.2d 1271, 1277 (5th Cir. 1975). For example, a legislator

can sue on the grounds that his effectiveness as an elected representative has been diminished.

Coleman v. Miller 307 U.S. 433 (1939). However, the refusal of another branch of government to

follow law that was passed by a legislator does not qualify as the type of "loss of effectiveness"

required for standing. Chiles v. Thornburgh, 865 F.2d 1197, 1205 (11th Cir. 1989). Senator

Dardenne's interest in the enforcement of Louisiana law is not enhanced because he helped pass the

law. In fact, his interest is "indistinguishable from that of any other citizen." Harrington v.

Schlesinger, 528 F.2d 455, 459 (4th Cir. 1975). Standing cannot be based on an interest which is

held in common by all citizens of the state. See Schlesinger v. Reservists Committee To Stop the

War, 418 U.S. 208, 220 (1974). For these reasons, we do not think Senator Dardenne has Article

III standing.

        The District Court's order dismissing Appellants' complaint is hereby affirmed.




                                                  4